DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                 Status of Claims
Claim(s) 9-13 are pending in the application. Claim(s) 14-15 have been canceled. The previous rejection(s) under 35 U.S.C. 103 have been withdrawn in light of applicant’s remarks, filed 03/29/2021. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 9 & 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 10,172,387) in view of Plojoux (US 2014/0305449)
As Per Claim 9, Davis discloses an evaporator unit for an electronic device for generating aerosol [abstract], wherein the evaporator unit [Fig. 4, #20] comprises: 
a heating element [Fig. 4, #10]; and
a liquid transporting element [Fig. 4, #22; Col. 13, Lines 19-23; “…the porous carbon heater 10 is a carbon foam that is combined with an aerosol precursor transport element 20 in the form of a fibrous yarn wick 22 that is soaked with the aerosol precursor material…”]
wherein the heating element comprises with at least one resistive layer applied thereon [Col. 2, Lines 38-40], and wherein the liquid transporting element [Fig. 4, #22] is threaded through a hole [Col. 13, Lines 19-24; “…The yarn wick 22 may be threaded through holes formed in the porous carbon heater 10 and may be wrapped around the porous carbon heater one or a plurality of times….”] in the heating element [Fig. 4, #10] 
Davis does not disclose wherein the heating element comprises a dielectric substrate. 
Plojoux, much like Davis, pertains an aerosol generating device [abstract] 
Plojoux discloses the wherein the heating element comprises a dielectric substrate. [Par. 22; “…the external heater may take the form of one or more flexible heating foils on a dielectric substrate…”]
Plojoux discloses the benefits of a dielectric substrate in that it aids in providing heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the fluid heating element as taught by Davis in view of the heating element as taught by Plojoux to further include the heating element comprises a dielectric substrate to provide heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
As Per Claim 11, Davis discloses all limitations of the invention except wherein the substrate has a cylindrical shape.

Plojoux discloses wherein the substrate has a cylindrical shape. [Fig. 3B, #24; the reference clearly shows that the external heaters, which are cylindrical in shape, conform around the dielectric substrate (Par. 22; “…the external heater may take the form of one or more flexible heating foils on a dielectric substrate…”)]
Plojoux discloses the benefits of a dielectric substrate in that it aids in providing heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the fluid heating element as taught by Davis in view of the heating element as taught by Plojoux to further include the substrate has a cylindrical shape to provide heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
As Per Claim 12, Davis discloses all limitations of the invention except wherein the substrate is flat.
Plojoux, much like Davis, pertains an aerosol generating device [abstract] 
Plojoux discloses wherein the substrate is flat. [Fig. 3b, #24; as mentioned in the previously cited portion, the external heater is positioned around the dielectric substrate, and in order to be able to do that, the substrate must be in fact, flat (Par. 22; “…the external heater may take the form of one or more flexible heating foils on a dielectric substrate…”)]
Plojoux discloses the benefits of a dielectric substrate in that it aids in providing heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the fluid heating element as taught by Davis in view of the heating element as taught by Plojoux to further include the substrate is flat to provide heat evenly throughout the substrate and heat it at an optimum temperature range. [Par. 2]
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 10,172,387) in view of Plojoux (US 2014/0305449) in further view of Most (US 9980518)
As Per Claim 10, Davis does not disclose the substrate is made of ceramic.
Most, much like Davis, pertains to a portable vaporizer. [abstract] 
Most discloses the substrate is made of ceramic. [Col. 5, Lines 57-59]
Most discloses the benefits of the substrate in that it ensures uniform temperature distribution temperature. [Col. 8, Lines 15-20]  
Therefore, it would have been obvious to one with ordinary skill in the art to modify the fluid heating element as taught by Davis in view of the heating element as taught by Most to further include the substrate is made of ceramic to ensure each circuit is effectively at the same temperature. [Col. 8, Lines 15-20]  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable Davis (US 10,172,387) in view of Plojoux (US 2014/0305449) in further view of Lyubomirskiy (US 2015/0181936).
As Per Claim 13,  Davis and Plojoux discloses all limitations of the invention except wherein the substrate is prism-shaped. 
Lyubomirskiy, much like Davis and Plojoux, pertains to an apparatus configured to heat smokeable material. [abstract] 
Lyubomirskiy discloses a substrate that is prism-shaped. [Fig. 7A, #18; Par. 107, Lines 1-3] 
Lyubomirskiy discloses the benefits of the substrate being prism-shaped in that it maintain electrical isolation of the plurality of electrical element within the heater. [Par. 103, Lines 1-3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the substrate as taught by Davis and Plojoux in view of the substrate as taught by Lyubomirskiy to further include a substrate that is prism-shaped to maintain electrical isolation of the plurality of electrical element within the heater. [Par. 103, Lines 1-3]

Response to Arguments
Applicant's arguments filed 03/29/2021 have been considered and the previous rejection(s) under 35 U.S.C. 103 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726